Citation Nr: 1207617	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-05 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's pre-service bilateral pes planus as likely as not worsened beyond normal progression during a period of active military service.


CONCLUSION OF LAW

The Veteran has bilateral pes planus that is the result of disease that was aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran entered active duty in October 1990.  Pes planus was noted on her pre-enlistment examination report prepared in September 1990; the disorder was noted to be moderate and asymptomatic.   Subsequent service treatment records reflect various reports of bilateral leg pain, particularly shin splints and knee pain.  A history of shin splints in both lower extremities was noted during medical board proceedings in March 1994.  

On VA examination in September 1994, the Veteran reported that she still had bilateral shin pain.  Physical examination and X-ray studies of her lower extremities were normal.  

A November 1995 clinical note reflected a "history of shin splints, both lower legs for the past 2 years ever since her discharge from the military."  After physical examination, the impression was bilateral shin splints.  Similar findings were made in a December 1995 clinical note; at that time, the Veteran "was advised that her anterior shin discomfort may be related to her [pes planus]."  

From 1999 to 2006, the Veteran continued to report intermittent pain in the lower extremities, including shin splints.  In March 2006, bilateral plantar fasciitis was also noted.  In 2007, the Veteran began reporting bilateral calf pain.  A May 2008 clinical note attributed the Veteran's calf pain to her flat feet.  A clinical note dated in June 2008 reflected complaints of "bilateral calf and arch pain after increased weightbearing."  Muscle strength was diminished in both feet.  The Veteran was referred for rehabilitation of calf pain and pes planus.  The diagnosis was "hypermobile flatfoot, bilateral with possible peroneal overuse."  Similar findings were made on a podiatry consultation in July 2008.  

The Veteran underwent a VA examination of her feet in June 2009.  The examiner noted that the Veteran entered service with asymptomatic, moderate pes planus, which became symptomatic during service and has been symptomatic since.  On physical examination, there was objective evidence of painful motion, stiffness, inward bowing of the Achilles tendon, loss of arch on weightbearing, and heel valgus of 4 degrees bilaterally, correctable by manipulation.  There was also a pseudobursa of the left great toe, secondary to pes planus.  The examiner found that the Veteran's pre-existing pes planus was permanently aggravated as a result of military service.  He noted that the Veteran was not symptomatic at service entry, and that it was not unusual for pes planus to become symptomatic as a result of the rigors of military service.  The examiner concluded that the Veteran's military service increased the severity of her pes planus by approximately 50 percent.  

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence is required to rebut a presumption of aggravation where the pre-service disability underwent an increase during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 398 (1995).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

As noted, the Veteran's pre-enlistment examination showed the presence of moderate pes planus.  The issue thus becomes whether the Veteran's pre-existing pes planus was aggravated by service.  See 38 C.F.R. § 3.306(b).  Here, the Board concludes that there is not clear and unmistakable evidence that the Veteran's pes planus did not undergo worsening during service beyond the natural progression of the disease.  As discussed above, the Veteran was noted to have pes planus at her entry into active duty.  During service, the Veteran sought treatment for shin splints, which were noted during medical board proceedings in March 1994.  Since her separation from active duty, the Veteran continued to seek treatment for pes planus and shin splints, as reflected by VA treatment records documenting ongoing treatment for these disorders.  The Veteran's VA treatment providers have noted that the Veteran's shin splints are attributable to her bilateral pes planus.  The June 2009 VA examiner found that the Veteran's bilateral pes planus was permanently worsened as a result of her military service.  This conclusion is corroborated by the service treatment records and post-service clinical notes reflecting ongoing treatment for bilateral pes planus and shin splints, with subsequent calf pain, arch pain, and plantar fasciitis. 

There is no evidence in the file to support the conclusion that the worsening of the Veteran's disability during service was no more than natural progression.  The Board notes that 38 C.F.R. § 3.306(b) requires clear and unmistakable evidence to rebut the presumption of aggravation where, as here, a Veteran's pre-existing disability is shown to have increased in severity during service.  In this case, it is clear from the evidence that the Veteran's pre-existing pes planus worsened during service.  There is no evidence of record to suggest that such worsening was due solely to natural progression of the disease.  To the contrary, the Veteran has stated that her pes planus worsened while on active duty; this finding is supported by her VA clinicians, who have found that she has had shin splints as a result of her pes planus.  Finally, the record contains no inconsistent statements by the Veteran or other reasons to question her credibility, and the fact that the Veteran's shin splints were noted during service and at discharge tends to support her contentions that her pes planus worsened while on active duty.  Given the absence of evidence to the contrary, aggravation is conceded.  38 C.F.R. § 3.306.  As such, the Board finds that service connection for bilateral pes planus is warranted.

(The Board notes that the RO utilized the provisions of 38 C.F.R. § 4.22 to conclude that there had been no aggravation.  This regulation allows for subtraction of the pre-service level of disability when assigning a rating for service-connected disability, but application of rating criteria does not, per se, allow for the conclusion that there was in fact no worsening.  The United States Court of Appeals for Veterans Claims has on occasion applied rating criteria to demonstrate a definite worsening during service; however, the application of the rating criteria does not allow for an unambiguous finding that there was in fact no worsening.)


ORDER

Service connection for bilateral pes planus is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


